        


Exhibit 10.20
COMMERCEHUB, INC.
LEGACY STOCK APPRECIATION RIGHTS PLAN
STOCK OPTION AGREEMENT


This Stock Option Agreement (the “Option Agreement”), dated as of the 21st day
of July 2016 (the “Conversion Date”), is between CommerceHub, Inc., a Delaware
corporation (the “Company”), and Michael Trimarchi (the “Awardee”).
WHEREAS, the Awardee was a holder of outstanding stock appreciation rights (the
“Original SAR”) granted on May 19, 2016 (the “Original Grant Date”) under the
Commerce Technologies, Inc. 2010 Stock Appreciation Rights Plan (as amended
effective as of January 13, 2011, the “Prior Plan”) administered by Commerce
Technologies, Inc. (“CTI”).
WHEREAS, in connection with the reorganization of CTI, the merger of CTI with
and into a subsidiary of the Company and the anticipated spin-off of the Company
from Liberty Interactive Corporation, a Delaware corporation, the Prior Plan was
amended and restated into the form of the CommerceHub Inc. Legacy Stock
Appreciation Rights Plan (the “Plan”) and, as of the Conversion Date, the
outstanding stock appreciation rights under the Prior Plan were converted into
options to purchase Common Shares pursuant to the Plan.
NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties hereto, intending to
be legally bound hereby, agree as follows:
1.Grant of Option. Pursuant to the terms of the Plan, the Committee hereby
grants to Awardee, an Option, subject to the terms, definitions and provisions
of the Plan adopted by the Company, which is incorporated herein by reference,
and pursuant to this Option Agreement. Unless otherwise defined herein,
capitalized terms used in this Option Agreement shall have the meaning ascribed
to such terms in the Plan. In the event of a conflict between the terms of the
Plan and this Option Agreement, the Plan shall prevail.
2.Value of the Option. The Option shall entitle the Awardee, after the Option
has vested, to purchase Common Shares at the exercise price set forth on the
attached Notice of Grant (the “Exercise Price”) upon exercise of the Option
pursuant to Section 5. No dividend equivalents are paid with respect to any
Option.
3.Nonassignability of Option. The Option is not assignable or transferable by
the Awardee except by will or by the laws of descent and distribution. During
the lifetime of the Awardee, only the Awardee or Awardee’s guardian or legal
representative shall be entitled to exercise the Option.
4.Exercise Period. The Option or any portion thereof may be exercised only after
the Option or any portion thereof has vested and only within the term set forth
in the Notice of Grant contained herein and may be exercised during such term
only in accordance with the terms of the Plan and this Option Agreement. No
Options shall be exercisable after the tenth anniversary of the Original Grant
Date.
5.Method of Exercise. Options will be considered exercised (as to the number of
Options specified in the notice referred to in clause (i) below) on the latest
of (a) the date of exercise designated in the written notice referred to in
clause (i) below, (b) if the date so designated is not a Business Day (as
defined below), the first Business Day following such date or (c) the earliest
Business Day by which the Company has received all of the following:
(i)    Written notice, in such form as the Committee may require, containing
such representations and warranties as the Committee may require and
designating, among other things, the date of exercise and the number and of
Common Shares to be purchased by exercise of Options (each, an “Option Share”);
(ii)    Payment of the applicable Exercise Price for each Option Share in any
(or a combination) of the following forms: (A) cash, (B) check, (C) the
delivery, together with a properly executed exercise


1



--------------------------------------------------------------------------------

        


notice, of irrevocable instructions to a broker to deliver promptly to the
Company the amount of sale or loan proceeds required to pay such Exercise Price
(and, if applicable, the Required Withholding Amount as described in Section 6)
or (D) the delivery of irrevocable instructions (provided such method of
exercise is then-permitted by the Company) via the Company’s online grant and
administration program for the Company to withhold the number of Common Shares
(valued at the Fair Market Value of such Common Share on the date of exercise)
required to pay such Exercise Price (and, if applicable, the Required
Withholding Amount as described in Section 6) that would otherwise be delivered
by the Company to the Awardee upon exercise of the Options; and
(iii)    Any other documentation that the Committee may reasonably require.
As used in this Section 5, “Business Day” means any day other than Saturday,
Sunday or a day on which banking institutions in Albany, New York, are required
or authorized to be closed.
6.Mandatory Withholding for Taxes. The Awardee acknowledges and agrees that the
Company will deduct from the Common Shares otherwise payable or deliverable upon
exercise of any Options that number of Common Shares (valued at the Fair Market
Value of such Common Shares on the date of exercise) that is equal to the amount
of all federal, state and other governmental taxes required to be withheld by
the Company or any subsidiary of the Company upon such exercise, as determined
by the Company (the “Required Withholding Amount”), unless provisions to pay
such Required Withholding Amount have been made to the satisfaction of the
Company. If the Awardee elects to make payment of the applicable Exercise Price
by delivery of irrevocable instructions to a broker to deliver promptly to the
Company the amount of sale or loan proceeds required to pay such Exercise Price,
such instructions may also include instructions to deliver the Required
Withholding Amount to the Company. In such case, the Company will notify the
broker promptly of its determination of the Required Withholding Amount.
7.Forfeiture. If the Awardee has a Separation from Service with the Company for
any reason any portion of this Option that is issued and outstanding but
unvested as of the date of such termination of employment will be cancelled and
terminate as of the date of termination. If the Awardee has a Separation from
Service for Cause or, in the event that the Committee determines, in its sole
discretion, that any conduct of the Awardee constitutes Grounds for Forfeiture
of the Option, all rights of the Awardee under this Option Agreement and the
Plan (including rights with respect to outstanding vested or unvested Options)
will terminate as of the date of termination.
8. Separation from Service. In case of the Awardee’s Separation from Service for
any reason other than for Cause, the Awardee may exercise this Option during the
Termination Period set out in the Notice of Grant herein, but only to the extent
it was exercisable at the date of such termination (but in no event later than
the “Term/Expiration Date” of this Option as set forth in the Notice of Grant
herein). To the extent that Awardee was not entitled to exercise this Option at
the date of such termination, and to the extent that Awardee does not exercise
this Option (to the extent otherwise so entitled) within the Termination Period
specified in the Notice of Grant, this Option shall terminate.
9.Clawback Policy. Notwithstanding any other provisions in this Option Agreement
or the Plan, the Option shall be subject to recovery or clawback by the Company
under any clawback policy adopted by the Company in accordance with Securities
and Exchange Commission regulations or other applicable law, as amended or
superseded from time to time.
10.
Tax Consequences.



a.
Awardee understands that upon either the grant or the exercise of this Option,
the Awardee may recognize adverse tax consequences.

b.
Awardee understands that the Company will be required to withhold any tax or
social insurance required from any governmental authority. Awardee is encouraged
to consult with a tax advisor concerning the tax consequences of exercising this
Option.



2



--------------------------------------------------------------------------------

        


11.Entire Agreement. The Plan and this Option Agreement (including the Notice of
Option Grant contained herein), constitute the entire agreement of the parties
and supersede in their entirety all prior undertakings and agreements of CTI and
the Company and Awardee with respect to the subject matter hereof, and the
Original SAR is hereby replaced in its entirety and is null and void and of no
further effect.


AWARDEE ACKNOWLEDGES THAT NEITHER THE PLAN NOR THIS OPTION AGREEMENT CONFERS ANY
RIGHT WITH RESPECT TO CONTINUANCE OF EMPLOYMENT WITH OR SERVICE TO THE COMPANY
NOR INTERFERES IN ANY WAY WITH ANY RIGHT THE COMPANY WOULD OTHERWISE HAVE TO
TERMINATE THE AWARDEE’S SERVICE AT ANY TIME, WITH OR WITHOUT CAUSE. NO PERSON
SHALL, BY REASON OF PARTICIPATION IN THE PLAN, ACQUIRE ANY RIGHT OR TITLE TO ANY
ASSETS, FUNDS OR PROPERTY OF THE COMPANY, INCLUDING WITHOUT LIMITATION, ANY
SPECIFIC FUNDS, ASSETS OR OTHER PROPERTY WHICH THE COMPANY MAY SET ASIDE IN
ANTICIPATION OF ANY LIABILITY UNDER THE PLAN. A PARTICIPANT SHALL HAVE ONLY A
CONTRACTUAL RIGHT TO AN OPTION, IF ANY, PAYABLE UNDER THE PLAN, UNSECURED BY ANY
ASSETS OF THE COMPANY, AND NOTHING CONTAINED IN THE PLAN SHALL CONSTITUTE A
GUARANTEE THAT THE ASSETS OF THE COMPANY SHALL BE SUFFICIENT TO PAY ANY BENEFITS
TO ANY PERSON.


Awardee acknowledges receipt of a copy of the Plan and certain information
related thereto and represents that he or she is familiar with the terms and
provisions thereof, and hereby accepts this Option Agreement subject to all of
the terms and provisions of the Plan. Awardee has reviewed the Plan and this
Option Agreement in their entirety, has had an opportunity to obtain the advice
of independent counsel prior to executing this Option Agreement and fully
understands all provisions relating to this Option Agreement. Awardee hereby
agrees to accept as binding, conclusive and final all decisions or
interpretations of the Committee upon any questions arising under the Plan or
this Option Agreement.


If by August 31, 2016, the Awardee does not reject the Options granted pursuant
to this Option Agreement by written notice received by the Company’s Human
Resources Department, the Options will be deemed to be accepted on the
Conversion Date.




3



--------------------------------------------------------------------------------

        


COMMERCEHUB, INC.
NOTICE OF OPTION GRANT


Michael Trimarchi


CommerceHub, Inc. (the “Company”) has granted Michael Trimarchi (“Awardee”) an
Option covering Common Shares of the Company as follows:


Original Date of Grant:    May 19, 2016
Conversion Date:    July 21, 2016


Number of Common Shares Covered by this Option:     18,727
Exercise Price:    $16.34
Term/Expiration Date:    May 19, 2026


Vesting: The Option will vest, in its entirety, upon [Agreed-upon Metric].


The foregoing vesting condition shall be deemed to have occurred when the
Company’s Chief Financial Officer or Chief Executive Officer, has confirmed in
such officer’s good faith determination that the vesting condition has been
satisfied.


Termination Period: Any portion of the Option that, as of the date of the
Awardee’s Separation from Service for any reason other than for Cause, is
unexpired, vested and non-forfeitable may be exercised until the “Close of
Business” on the three month anniversary of the date of such Separation from
Service with the Company (but in no event later than the Term/Expiration Date).
“Close of Business” means, on any day, 5:00 p.m., Albany, New York time on such
day.


Accelerated Vesting:
A.    Double Trigger Change of Control Accelerated Vesting. In the event the
Company terminates the Awardee’s employment other than for Cause during the six
(6)-month period following the closing date of a Change of Control (as such term
is defined below) resulting from a sale of all or substantially all of the
Company’s business (by stock sale, asset sale or merger) to a third party
acquirer, other than an Exempt Holder (as such term is defined below), any
Options that are issued and outstanding, but unvested, as of the date of such
termination of employment will vest effective as of the date of such termination
of employment, subject to the release requirement described below.
Any acceleration of vesting of unvested Options described in this paragraph A is
subject to the condition subsequent that the Awardee delivers a general release
of claims in form and substance satisfactory to the Company, and that any
applicable revocation period applicable to such release expires, both within 55
days following the date of such Separation from Service (the “Vesting
Condition”). The Awardee acknowledges that while the Option or a portion thereof
may retroactively vest effective as of the date of the Awardee’s Separation from
Service as set forth in this Notice of Option Grant, the Awardee will
nonetheless not be able to exercise any accelerated portion of the Option unless
and until the Vesting Condition is timely met.
“Change of Control” means any transaction in which the Company’s Board (or, if
approval of the Board is not required as a matter of law, the stockholders of
the Company) shall approve (i) any merger, consolidation or binding share
exchange to which the Company is a party as a result of which the holders of the
Company’s common stock immediately prior thereto have less than a majority of
the combined voting power of the outstanding capital stock of the Company
ordinarily (and apart from the rights accruing under special circumstances)
having the right to vote in the election of directors immediately following such
merger,


4



--------------------------------------------------------------------------------

        


consolidation or binding share exchange, or (ii) any sale, exchange or other
transfer (in one transaction or a series of related transactions) of all, or
substantially all, of the assets of the Company other than to an Affiliate of
the Company. For the avoidance of doubt, a public offering of the Company’s (or
any of its Affiliate’s) securities (including any spin-off or similar
transaction and/or any other distribution of securities to the shareholders of
the Company) and any corporate restructuring activities undertaken in connection
with any such public offering, spin-off or distribution of securities shall not
constitute a Change of Control resulting from a sale of the Company’s business
for purposes of this provision. “Exempt Holder” means any direct or indirect
beneficial equity holder (or family members of beneficial holders that are
individuals) of the Company or any of its direct or indirect parent entities
which holder is also a director or officer of the Company or any of its direct
or indirect parent entities.






5

